Exhibit 10.39

FIFTH AMENDMENT

TO THE

ALBEMARLE CORPORATION

EXECUTIVE DEFERRED COMPENSATION PLAN

In accordance with Section 11.1 of the Albemarle Corporation Executive Deferred
Compensation Plan, as Amended and Restated Effective January 1, 2005 (the
“Plan”), the Plan document is hereby amended to clarify and amend the respective
Plan provisions as follows:

 

  1. Section 2.16 of the Plan is replaced with the following:

““Retirement” or “Retirement Eligible” means a Participant’s Termination of
Employment with an Employer or death, on or after the Participant’s attainment
of age fifty-five (55) and completion of ten (10) years of service with the
Company or any Employer.”

 

  2. Section 2.19 of the Plan is replaced in its entirety with the following:

 

  “2.19 Scheduled Withdrawal

“Scheduled Withdrawal” means a distribution to be made on a Scheduled Withdrawal
Date, which may be either prior to or after a Participant’s Termination of
Employment, pursuant to Section 6.6.”

 

  3. Section 2.20 of the Plan is replaced in its entirety with the following:

 

  “2.20 Scheduled Withdrawal Account

“Scheduled Withdrawal Account” means an Account which may be established
pursuant to Section 4.4 to provide for the distribution of benefits on a
Scheduled Withdrawal Date.”

 

  4. A new Section 2.20A is added to the Plan to read as follows:

 

  “2.20A Scheduled Withdrawal Date

“Scheduled Withdrawal Date” means the date designated by a Participant for
payment of a Scheduled Withdrawal Account, pursuant to Section 6.6 hereof.”

 

  5. A new Section 2.22A is added to the Plan to read as follows:

 

  “2.22A Termination of Employment

“Termination of Employment” means a Participant’s termination of employment with
the Company and all Employers which termination constitutes a severance from
service as defined under Section 409A of the Internal Revenue Code of 1986, as
amended.”

 

  6. In Section 3.1 of the Plan, the following subsection (c) is added:

“(c) Special Rules. (i) For employees who are designated to participate in the
Plan in their year of hire, such employees will be eligible for Employer
allocations as of the Plan Year including their date of hire without regard to
whether such employees have made a deferral for the year.

 

111



--------------------------------------------------------------------------------

(ii) Employees not otherwise eligible to participate in the Plan shall be
eligible if they otherwise qualify as “highly compensated or management
employees” and the Company designates them to receive a discretionary allocation
under the Plan.”

 

  7. Section 3.3 of the Plan is replaced with the following:

 

  “3.3 Commencement and Duration of Deferral Election

(a) Commencement. A Deferral Election shall commence as of the first day of the
Plan Year next following the date a Participation Agreement for such Deferral
Election is filed with the Administrative Committee; provided, however, that a
newly hired eligible Participant may make such election at any time within the
first 30 days of employment, at the discretion of the Administrative Committee,
with such election to apply to base salary and Bonuses earned in payroll periods
after that election. Notwithstanding the foregoing, the deferral of base salary
shall not take effect until the Participant has contributed the maximum Pre-Tax
Contribution to the Albemarle Corporation Savings Plan (the “Savings Plan”) for
such year. The Participation Agreement shall specify the portion of the Elected
Deferred Compensation to be credited to each Retirement/Termination Account and
to each Scheduled Withdrawal Account.

(b) Duration of Election. A Participant’s current Deferral Election shall
terminate at the end of the Plan Year to which it applies and a Participant
wishing to make a Deferral Election for a succeeding Plan Year must make a new
Deferral Election by filing a new Participation Agreement with the
Administrative Committee prior to the start of the applicable Plan Year. A
Deferral Election shall terminate upon the earlier to occur of the following:

(i) The end of the Plan Year for which the Deferral Election is made; or

(ii) When a Participant terminates employment for any reason or receives a
Hardship Withdrawal.”

 

  8. The first sentence of Section 3.4 of the Plan is deleted.

 

  9. Section 3.5(a) of the Plan is replaced with the following:

“A Participant’s Retirement/Termination Account A shall be credited each Plan
Year with an amount allocated in phantom shares equal to the excess of (i) the
Matching Contribution (as defined in the Savings Plan) which would have been
available under the terms of the Savings Plan but for the application of (A) the
limitations imposed by Code Sections 401(a)(17) or 415, and/or (B) base salary
and Bonus deferrals into this Plan, over (ii) the Matching Contribution made
under the Savings Plan for such Plan Year.”

 

  10. Section 3.5(b) of the Plan is replaced with the following:

“(b) Effective December 31, 2004, a Grandfathered Benefit was established for
each individual who was a Participant at that time whereby such Participant’s
Account was initially credited with the number of phantom shares of Albemarle
Corporation Common Stock previously credited to the bookkeeping account
maintained under Section 3.01(b)(ii) under the Albemarle SERP as in force on
December 31, 2004, liability for which benefit was assumed by this Plan as of
such date. The Benefit shall be payable upon the later of the Participant’s
receipt of a lump sum payment under the Savings Plan and the month following the
Participant’s last month of employment. This paragraph (a) was intended to
satisfy the special grandfather provision under Code section 409A for benefits
accrued and vested as of December 31, 2004, as described in IRS Notice 2005-1,
Q&A 16. Notwithstanding the foregoing, effective January 1, 2011, the provisions
for payment of unpaid Grandfathered Benefits are revised to provide instead for
payment at the times and in the forms specified in Appendix B hereto. Pursuant
to the foregoing change, Grandfathered Benefits remaining unpaid as of
January 1, 2011, shall no longer qualify for grandfathered status as described
in Section 409A and such Benefits shall be subject to the Section 409A rules and
restrictions on and after that date.”

 

112



--------------------------------------------------------------------------------

  11. Section 3.7 of the Plan is replaced with the following:

 

  “3.7 Discretionary Contributions

(a) Effective January 1, 2012, the Savings Plan has been amended to provide for
a special one-time Discretionary Contribution (as described in that Plan) to be
made in December, 2012, on behalf of the eligible Members under that Plan. To
the extent any portion of the Discretionary Contribution cannot be made to the
Savings Plan due to IRS limits and restrictions on contributions to that Plan,
such excess shall be credited to the Member’s Retirement/Termination Account A
under this Plan and subject to the additional provisions of Section 3.10.”

 

  12. Section 3.10 shall be added to the Plan as follows:

 

  “3.10 Credits of Certain Benefits

Amounts credited under Sections 3.5, 3.6, and 3.7 hereof, shall be subject to
the additional provisions of this Section 3.10.

(a) Such amounts shall be credited to Participants’ Accounts as soon as
practicable after the end of the applicable Plan Year and earnings and losses
thereon pursuant to Article V, shall accrue only after such amounts have been
credited to Participants’ Accounts.

(b) A Participant who has a Termination of Employment during a Plan Year for any
reason other than a Termination by the Employer for Cause, shall be entitled to
Employer credits for the portion of the Plan Year prior to his Termination.
“Cause” for purposes of this Section 3.10(b) shall have the same meanings as
defined in the Albemarle Corporation 2008 Incentive Plan.”

 

  13. The following is added to the last sentence of Section 4.4 of the Plan:

“and the Scheduled Withdrawal Date with respect to any deferrals made to a
Scheduled Withdrawal Account may not be earlier than two years after the end of
the Plan Year in which the deferral occurs.”

 

  14. In Section 5.1 of the Plan, the last sentence is deleted and replaced with
the following:

“To the extent a Participant fails to make an election pursuant to this
Section 5.1, the Participant shall be deemed to have elected that all Accounts
be invested in the Merrill Lynch Retirement Reserves Money Fund investment
option.”

 

  15. Section 6.1(a) of the Plan is replaced with the following:

“(a) Time. If a Participant terminates employment due to Retirement, the
Employer shall pay to the Participant a benefit equal to the balance in the
Participant’s Retirement/Termination Accounts within 30 days after such
Retirement, provided, however, effective for new Accounts established on and
after January 1, 2012, Accounts shall be paid on or about the January 15th or
July 15th next following the Participant’s Retirement instead, subject, however,
to the special rules for installment payments under Section (b)(ii) hereof.”

 

  16. The following is inserted after “next following the Participant’s
Retirement date” in Section 6.1(b)(ii) of the Plan:

“, provided, however, that for new Accounts established on and after January 1,
2012 installment payments shall commence on or about the January 15th next
following the Participant’s Retirement date instead.”

 

113



--------------------------------------------------------------------------------

  17. Section 6.1(c) of the Plan is replaced with the following:

“Timing for Specified Employees. With respect to a Participant who is a
“specified employee” subject to the restrictions on payments to specified
employees under Section 409A, benefits from his Retirement/Termination
Account(s) shall be paid or commence on the first pay date of the month
following the month in which occurs the six month anniversary date of
Termination of Employment due to Retirement (referred to hereunder as the “Six
Month Delay Period”).”

 

  18. Section 6.2 of the Plan is replaced with the following:

“(a) Time. If a Participant terminates employment for any reason other than
Retirement or death, and prior to his Disability, the Employer shall pay to the
Participant a benefit equal to the balance in the Participant’s
Retirement/Termination Accounts within 30 days following the Termination,
provided, however, effective for new Accounts established on and after
January 1, 2012, Accounts shall be paid on or about the January 15th or
July 15th next following the Participant’s Termination instead.

(b) Form. Upon a Participant’s Termination of Employment, a Participant’s
Retirement/Termination Accounts due under Section 6.2(a) shall be paid in a
single lump sum (notwithstanding a Participant’s election of installment
payments, if any).

(c) Timing for Specified Employees. With respect to a Participant who is a
“specified employee” subject to the restrictions on payments to specified
employees under Section 409A, benefits from his Retirement/Termination
Account(s) shall be paid on the first pay date of the month following the month
in which occurs the six month anniversary date of the Termination of
Employment.”

 

  19. The following is added at the end of Section 6.3(a) of the Plan:

“, provided, however, that installments shall be made, as elected by the
Participant, only if the Participant was Retirement-Eligible at the time of
death, and with respect to Accounts established on and after January 1, 2012,
payments to the Participant’s Beneficiary shall be made in the form of a single
lump sum on or about the January 15th or July 15th next following the date of
death.”

 

  20. The following is added at the end of Section 6.3(b) of the Plan:

“Notwithstanding the preceding sentence, with respect to Accounts established on
and after January 1, 2012, upon a Participant’s death following commencement of
payment of his Accounts, payment of the remaining balance of the Account shall
be made to the Participant’s Beneficiary in the form of a single lump sum on or
about the January 15th or July 15th next following the date of death.”

 

  21. Section 6.4 of the Plan is replaced with the following:

“Disability Benefit

(a) Time. If a Participant becomes Disabled, the Employer shall pay to the
Participant a benefit equal to the balance in the Participant’s
Retirement/Termination Accounts.

(b) Form. For amounts credited to an Account as of December 31, 2011, a
Participant may elect at the time of deferral the form in which benefits will be
paid pursuant to Section 6.1(b) of the Plan in the event of a Disability. If no
election has been made regarding the form of payment upon Disability, and
effective for all amounts credited on and after January 1, 2012, no special
provisions apply to the form of payments made upon a Participant’s Disability,
and the form of payment of such Accounts shall be determined under the other
provisions of this Article VI except that with respect to any amounts held in
Retirement/Termination Account B, such amounts shall be paid in the elected form
of installments without regard to whether the Participant qualifies as
Retirement-Eligible.”

 

114



--------------------------------------------------------------------------------

  22. Section 6.5 of the Plan is replaced with the following:

 

  “6.5 Special Rules for Small Accounts

Notwithstanding any of the foregoing, if, on the date payments are to commence
under Sections 6.1, 6.2, 6.3 or 6.4 of the Plan, the Participant’s Account
balance is less than fifty thousand dollars ($50,000), such Account shall be
paid in a single lump-sum payment to the Participant or Beneficiary, as
applicable within thirty (30) days. For all Accounts established on and after
January 1, 2012, a payment date must be either a January 15th or July 15th.”

 

  23. Section 6.6 of the Plan is replaced with the following:

 

  “6.6 Scheduled Withdrawal Accounts

(a) Time. Subject to paragraphs (c) and (d) hereof, the balance of a Scheduled
Withdrawal Account shall be paid on the date or dates elected by the Participant
at the time the applicable Account was established, provided, however, that
effective for Accounts established on and after January 1, 2012, a payment date
must be either a January 15th or July 15th and to the extent a Participant
designates a Scheduled Withdrawal Date other than a January 15th or July 15th,
payment shall be made on or about the January 15th or July 15th next following
the date designated by the Participant. In no event shall the payment
commencement date be prior to two years after the end of the Plan Year in which
the applicable Deferral Election is made. A Deferral Election shall not be made
with respect to a Scheduled Withdrawal Account for the Plan Year in which a
payment will be made from such Account to the Participant.

(b) Form. Subject to paragraphs (c) and (d) hereof, Participants may elect,
prior to establishment of the Account, to receive distributions from a Scheduled
Withdrawal Account in the form of a single lump sum or in annual installments
over a period not to exceed four (4) years, provided, however, that where a
Participant has elected that his Scheduled Withdrawal Account be paid in the
form of installments, but at the time payment is to commence, the Participant
has terminated employment and is not Retirement-Eligible, payment of the
Scheduled Withdrawal Account shall be made in a lump sum instead. Distribution
in the form of annual installments shall be paid on or about the January 15th or
July 15th designated by the Participant and valued in the method described in
Section 6.1(b)(ii) (for Retirement/Termination Accounts paid in installments).

(c) Small Accounts. Notwithstanding the provisions of paragraphs (a) and
(b) above, effective for Accounts established on and after January 1, 2012, if
at the time of the earlier of a Participant’s Scheduled Withdrawal Date or death
(which earlier event is referred to herein as the “Payment Date”), the value of
the Participant’s Account is less than fifty thousand dollars ($50,000), payment
of the Account shall be made in a lump sum within 30 days following the Payment
Date, and with respect to Accounts established on and after July 1, 2012, such
lump sum payment shall be made on or about the January 15th or July 15th on or
after the Payment Date.

(d) Death. Notwithstanding the provisions of subparagraphs (a) and (b) of this
Section 6.6, effective for Accounts established on and after January 1, 2012,
upon a Participant’s death prior to his Scheduled Withdrawal Date, payment of
the Participant’s Account(s) shall be made in a lump sum on the January 15th or
July 15th corresponding to or next following the date of the Participant’s
death.

(e) Disability. Notwithstanding the provisions of subparagraphs (a) and (b) of
this Section 6.6, upon a Participant’s Disability prior to his Scheduled
Withdrawal Date, payment of the Participant’s Account shall be made or commence
upon the Scheduled Withdrawal Date, in the form elected by the Participant.

(f) Termination of Employment Prior to Scheduled Withdrawal. If a Participant
with a balance in a Scheduled Withdrawal Account(s) terminates his employment
with an Employer prior to the applicable Scheduled Withdrawal Date, such
Scheduled Withdrawal Account(s) shall be paid to the Participant pursuant to
subparagraphs (a) and (b) above.”

 

115



--------------------------------------------------------------------------------

  24. Section 6.8 of the Plan is replaced with the following:

 

  “6.8 Valuation and Settlement

With respect to a lump-sum payment, the Settlement Date for an Account shall be
no more than thirty (30) days after the Valuation Date next following such event
for which the Participant or Beneficiary becomes entitled to payments, provided,
however, that with respect to Accounts established on and after January 1, 2012,
the Settlement Date shall be on or about the January 15th or July 15th on or
after the applicable event. With respect to benefits that will be paid in
installments pursuant to Section 6.1(b)(ii), the initial Settlement Date shall
be (i) for other than Scheduled Withdrawal Accounts, the January 1st (January
15th for Accounts established on and after January 1, 2012) next following the
Participant’s Retirement date, death (other than for Accounts established on and
after January 1, 2012 which Accounts are paid in a lump sum upon death) or
Disability, as applicable and each January 1st (or January 15th) thereafter, and
(ii) for Scheduled Withdrawal Accounts, the Scheduled Withdrawal Date (January
15th or July 15th designated or deemed designated for Accounts established on
and after January 1, 2012), and the anniversary of the Scheduled Withdrawal Date
(or January 15th or July 15th) thereafter, in both cases, until all installment
payments are made.

To the extent not otherwise provided for in this Plan or in a Participant’s
Election Form(s), benefits hereunder shall be paid in a lump sum.

The Settlement Date for a Hardship Distribution shall be no more than sixty
(60) days after the last day of the month in which the Administrative Committee
delivers a finding that the Participant or Beneficiary has suffered a Financial
Hardship.”

 

  25. A new Section 6.12 is added to the Plan to read as follows:

 

  “6.12 De Minimis Accounts

Notwithstanding any other provision of the Plan, effective January 1, 2012, the
special “de minimis” Account payment rules under Section 409A shall apply. As
such, an Account qualifying as de minimis under Section 409A, shall be paid upon
the January 15th or July 15th after the latest of the following events: (i) a
Participant’s termination of employment (including Retirement, death or
Disability), (ii) written exercise of discretion by the Committee to pay under
this Section 6.12, and (iii) the determination that all de minimis payment
requirements have been satisfied.”

 

  26. Section 11.2(b)(2) is modified to add the following at the end thereof:

“provided such Change in Control constitutes a permissible payment event under
Section 409A”

 

116



--------------------------------------------------------------------------------

  27. Effective January 1, 2011, the following is added to the Plan as Appendix
B:

“APPENDIX B

Terms of Payment of Formerly Grandfathered Benefits

on and after January 1, 2012, pursuant to Plan Section 3.5(b) of the Plan

 

Participant

  

New Time and

Form of Payment

Dirk Betlem    Five Annual Installments beginning January, 2012 David Iddins   
Lump Sum October 4, 2011 Paul Rocheleau    Lump Sum November, 2011 George Manson
   Five Annual Installments beginning January, 2018 Lloyd Crasto    Lump Sum
January, 2012 Mark Rohr    Lump Sum upon Retirement/Termination John Steitz   
Lump Sum upon Retirement/Termination Luther Kissam IV    Lump Sum upon
Retirement/Termination John Nicols    Four Annual Installments beginning
January, 2017 David Clary    Lump Sum upon Retirement/Termination Mary Kay
Devillier    Lump Sum upon Retirement/Termination Scott Martin    Lump Sum upon
Retirement/Termination Ronald Zumstein    Lump Sum upon Retirement/Termination”

 

  28. The provisions of paragraphs 17 and 26 shall be effective as of January 1,
2005.

 

  29. The provisions of paragraphs 1, 5, 7, 8, 9, 10, 12, 13, 14, 15, 21 and 27
are effective January 1, 2011.

 

  30. The provisions of paragraphs 2, 3, 4, 6, 11, 16, 18, 19, 20, 22, 23, 24
and 25 are effective January 1, 2012.

IN WITNESS WHEREOF, the Corporation by its duly authorized officer has caused
these presents to be signed this 27th day of December, 2012.

 

ALBEMARLE CORPORATION By:  

/s/ Susan Kelliher

 

117